Citation Nr: 9919719	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by generalized pain of the legs, hips, knees, and 
back, and tingling of the fingers as secondary to the 
service-connected bilateral tarsal tunnel syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for headaches, to 
include as the result of an undiagnosed illness.

4.  Entitlement to service connection for fevers, to include 
as the result of an undiagnosed illness.

5.  Entitlement to service connection for an eye disorder, 
claimed as spots in the vision, to include as the result of 
an undiagnosed illness.

6.  Entitlement to an increased rating for tarsal tunnel 
syndrome of the right foot, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an increased rating for tarsal tunnel 
syndrome of the left foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 until 
December 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1998 from the Lincoln, Nebraska Regional 
Office (RO) which denied service connection for generalized 
pain of the legs, hips, knees, and back and tingling of the 
fingers as secondary to the service-connected bilateral 
tarsal tunnel syndrome, bilateral hearing loss and headaches, 
fevers, and spots in the vision, to include as the result of 
an undiagnosed illness.  The rating determination of April 
1998 also increased the disability evaluation in effect for 
tarsal tunnel syndrome of the right and left feet from 10 to 
20 percent disabling but denied a higher rating in this 
regard.  

The Board finds that after a careful review of the evidence 
of record, the claim for bilateral hearing loss will be 
addressed in a REMAND following the ORDER portion of this 
decision.


FINDINGS OF FACT

1. The claim for service connection for disability manifested 
by generalized pain of the legs, hips, knees, and back, and 
tingling of the fingers, as secondary to service-connected 
bilateral tarsal tunnel syndrome, is not plausible.

2.  Disability due to an undiagnosed illness was not shown to 
be first manifest during service in the Southwest Asia 
theater of operations during the Persian Gulf War nor is 
there evidence of compensable disability attributable to an 
undiagnosed illness after service discharge.

3.  The claims of service connection for headaches, fevers, 
and a vision disorder are not supported by evidence showing 
that the claims are plausible or capable of substantiation.

4.  Tarsal tunnel syndrome of each foot is primarily 
manifested by a continuing tingling of the feet, some 
limitation of ankle motion and a decreased strength in the 
great toes without evidence of paralysis of all muscles of 
the soles of the feet.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability manifested by 
generalized pain of the legs, hips, knees, and back, and 
tingling of the fingers, as secondary to service-connected 
bilateral tarsal tunnel syndrome. 38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claims for headaches, fevers, and a vision disorder, 
to include as the result of an undiagnosed illness, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating in excess of 20 percent for 
tarsal tunnel syndrome of the right foot have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 5285 (1998).

4.  The criteria for a rating in excess of 20 percent for 
tarsal tunnel syndrome of the left foot has not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 5285 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for headaches, fever and a vision 
disorder, claimed as spots in the eyes.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R.  
§ 3.317(a)(1) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States. 38 
C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1998).

The appellant asserts that she now has headaches, fevers and 
a vision problem, characterized as seeing spots before her 
eyes, which are of service onset or which are the result of 
an undiagnosed illness from her of service in the Persian 
Gulf War zone.  Her representative maintains that the 
appellant has not been afforded adequate VA examinations with 
respect to her claims, and that due to the complexity of the 
issues of appeal, an advisory independent medical opinion is 
warranted.  

The threshold question in this instance is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, she has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps.  

The Board finds in this instance that the appellant's claims 
for entitlement to service connection for headaches, fevers 
and a vision problem, claimed as spots before her eyes, are 
not well grounded and that there is no further duty to assist 
her in the development of these claims.  The Board also 
points out as to these matters that while the law authorizes 
procurement of an advisory medical opinion from one or more 
medical experts who are not VA employees when warranted by 
the medical complexity or controversy involved in a pending 
claim, see 38 U.S.C.A. §§ 5109, 7109 (West 1991); 38 C.F.R. 
§§ 3.328, 20.901 (1998), the need for such an action is not 
shown in the present matter.  As the veteran's claim is not 
well grounded, the evidence of record cannot be said to 
present a question of medical complexity or controversy 
warranting this action.

Factual Background

The service medical records reflect that the veteran was seen 
on at least two occasions, in March and September 1987, with 
complaints of headaches along with other symptoms, diagnosed 
as upper respiratory illness and severe cold, respectively.  
In December 1987, she was seen in sick bay complaining of a 
very irritated left eye with drainage.  It was observed that 
both eyes were mildly infected.  An assessment of upper 
respiratory infection with conjunctivitis was rendered in 
this regard.  The appellant was treated for left eye pain, 
eye lid swelling, erythema, blurred vision diagnosed as an 
infected tear duct in December 1989.  She was reported to 
have related that she worked with computers and stared at the 
screen.  It was also noted that she had had headaches that 
morning.  The service medical records show that the veteran's 
body temperature ranged between 96.4 in September 1986 and 
99.5 in October 1990.  No specific complaint or treatment for 
fever is recorded.  

The appellant filed a claim for service connection for 
disabilities which included headaches, fever and a vision 
disorder, claimed as "spots in eyes" in November 1997.  She 
was afforded several VA examinations pursuant thereto in June 
1998.  Upon examination for headaches, she stated that she 
had severe pain, sensitivity to light and sound, and pounding 
in the temples.  She related that she became sick with the 
headaches, had them at least three times a week and said that 
they had gotten worse over the past few years.  

The veteran stated that she had been in the Gulf War zone for 
five months in 1991 and was not aware that she had had any 
direct exposure to chemicals or toxins.  She said that she 
did not do anything while she was there; she stayed in the 
tent and slept most of the time.  Following examination, an 
assessment of vascular headaches was rendered.  It was felt 
that she could benefit from medication.  

The appellant underwent a neurologic examination whereupon it 
was noted that she had had headaches intermittently for the 
past four years.  She stated that she had a throbbing type 
pain in the evening, and nausea and vomiting before the 
headaches.  She said that she had no weakness of the limbs 
after the headaches, and that they were not related to food 
or stress.  She indicated that she had had some type of eye 
symptoms associated with headaches and that she had gone to 
an optometrist who told her she had 20/20 vision.  The 
appellant also related that she had a fever intermittently 
with hot flashes about every day.  Upon physical examination, 
she was found to be afebrile.  Following examination, 
diagnoses included history of headache, possibly tension 
type, and history of fever, no fever today.  

The veteran was also afforded an eye examination in June 
1998.  It was recorded in the examination report that she had 
no specific complaints except for headaches which by history 
did not relate to ocular pathology.  Examination disclosed 
uncorrected near vision of 20/20 in each eye, and uncorrected 
far vision of 20/25+1 in the right eye and 20/25+ in the left 
eye, correctable to 20/20 in both eyes.  It was noted that no 
diplopia was present and that she had full normal visual 
fields.  A diagnosis of "healthy eye exam, no pathology 
determined" was rendered.  

Analysis

The Board has carefully considered the statements of the 
veteran and her representative, and the clinical evidence of 
record.  It is observed in this instance, however, that there 
is no current evidence of eye disability or fever and the 
veteran's headaches are shown by the most recent medical 
evidence of record to be specifically attributable to a 
vascular process, or are related to tension.  In fact, the 
veteran has submitted no objective evidence, whether medical 
or non- medical, to show that she now has headaches, fever or 
spots before her eyes due to an undiagnosed illness from her 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  As service connection may be granted 
under 38 C.F.R. §3.317 (1998) only for disabilities due to 
undiagnosed illnesses exhibited by Persian Gulf veterans, the 
Board finds that the provisions of this section are not for 
application in this case.

The Board has therefore considered whether service connection 
for any of these disorders may be granted on a direct basis.  
In this regard, it is noted that the veteran's service 
medical records do indicate that she had occasional 
complaints of headaches.  As noted previously, however, such 
symptoms were shown to be associated with upper respiratory 
illness.  No primary diagnosis of headaches was ever 
rendered.  As well, the appellant was also treated for 
blurred vision which was associated with an infected tear 
duct and left eye symptoms as the result of conjunctivitis.  
It is not demonstrated, however, that either the headaches or 
the eye symptomatology became a chronic disorder.  Evidence 
of a headache and claimed eye disability was first clinically 
indicated several years after her discharge from active duty 
and may not be directly attributed thereto.  See 38 U.S.C.A. 
§§  1110, 1131 (West 1991), 38 C.F.R. §§ 3.303 (1998).  There 
is no clinical evidence during service or after discharge of 
a fever disorder.

The only evidence suggesting a relationship between any 
current disability and the periods of active duty is the 
veteran's own statement to this effect.  The United States 
Court of Appeals for Veterans Claims (Court) has expressly 
held that where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing medical expertise gained through specialized 
training, experience, or knowledge are competent to render an 
opinion.  Black v. Brown, 10 Vet. App. 279, 283-284 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The statements 
from the appellant carry no probative weight on the question 
of a nexus between the claimed headaches and service because 
they cannot constitute competent evidence to establish the 
contended causal relationship.  Consequently, there is no 
competent medical evidence of a nexus between the veteran's 
service and the currently claimed headaches.  A well-grounded 
claim must be supported by evidence, more than merely 
allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The Board also points out that it is not making any 
determination with respect to the credibility of the 
veteran's assertions as to what symptoms she currently 
experiences with respect to her claims for fever and a vision 
disorder, claimed as spots before her eyes.  However, even 
accepting her contentions as true, it was not clinically 
indicated that she had any disability of the eyes on VA 
examination in June 1998.  She was also determined to be 
afebrile at that time.  She herself has not presented any 
clinical documentation to the contrary.  It must be pointed 
out to the veteran that a claim for service-connection must 
be accompanied by evidence which establishes that she 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A well-grounded 
claim requires evidence of a present disability.  Brammer at  
223.  Consequently, the appellant's own assertions that she 
now has a vision disorder and fever which are of service 
onset do not constitute cognizable evidence upon which to 
reach the merits of these matter in the absence of current 
disability.  Since neither of the above claimed disorders has 
been definitively diagnosed, or has been associated as a 
symptom of an undiagnosed illness, the Board must conclude 
that these claims are not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, without the requisite competent evidence 
reflecting that the veteran currently has headaches, fever or 
a vision disorder as a result of an undiagnosed illness, or 
as a result of service, she has not met her burden of 
submitting evidence that her claims of service connection for 
such are well grounded  Grottveit, 5 Vet. App. at 93; Tirpak, 
2 Vet. App. at 611.  Therefore, the appellant's claims of 
entitlement to service connection are denied.

Finally, as the foregoing explains the need for competent 
evidence of current disabilities which are linked by 
competent evidence to military service, the Board views its 
discussions above sufficient to inform the veteran of the 
elements necessary to complete her application for service 
connection for the claimed disorders.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).


2.  Service connection for disability manifested by 
generalized pain of the legs, hips, knees, and back, and 
tingling of the fingers, on a secondary basis.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

As noted above, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If she has not, her claim must fail, and VA is not obligated 
to assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit at 93; Tirpak at 611.

The veteran's service medical records reveal that she 
complained of sore legs in September 1986.  Knee strain was 
noted in June 1987.  Left posterior tibial pain was noted in 
February 1991.  

The veteran underwent a VA examination for bilateral ankle 
and foot problems in December 1992; this examination report 
does not contain any complaints or findings of generalized 
pain in the legs, hips, knees, or back, or of tingling of the 
fingers.

On VA examination of the feet in September 1995, the 
veteran's complaints included tightness and swelling in the 
legs and occasional popping of the knees; the diagnosis 
involved the veteran's feet.

VA examination of the feet and ankles in March 1998 did not 
refer to any other area of the body.  On VA neurological 
examination in June 1998, the veteran's complaints included a 
two year history of pain over the buttocks that radiated to 
both legs.  It was noted that nerve conduction studies of the 
legs earlier in 1998 did not show any abnormality.  The 
veteran's legs, including her gait, were normal on 
examination.  The pertinent diagnosis was bilateral leg pain 
of unknown etiology.  On general examination for VA purposes 
in June 1998, the veteran complained of headaches and a 
bilateral foot problem.  No disability of the legs, hips, 
knees, back, or fingers was diagnosed.

The record contains no current objective medical evidence of 
a chronic disability of the legs, hips, knees, back, or 
fingers and no medical evidence suggesting that the veteran's 
service-connected bilateral tarsal tunnel syndrome caused or 
worsened any disability manifested by generalized pain of the 
legs, hips, knees, and back, and tingling of the fingers.  

The evidence of an etiological relationship between the 
veteran's service-connected bilateral tarsal tunnel syndrome 
and her claimed disability manifested by generalized pain of 
the legs, hips, knees, and back, and tingling of the fingers, 
is limited to the veteran's own statements.  As a lay person, 
the veteran is not competent to render this medical opinion.  
See Espiritu at 494-495.  Therefore, the Board must conclude 
that the veteran's claim for service connection for 
disability manifested by generalized pain of the legs, hips, 
knees, and back, and tingling of the fingers, is not well 
grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim for service connection for 
this disability.  Robinette at 79.


3.  Increased rating for bilateral tarsal tunnel syndrome.

By rating action dated in July 1992, service connection for 
tarsal tunnel syndrome of the left and right lower 
extremities was granted and a 10 percent evaluation was 
assigned for each leg.  The veteran most recently file a 
claim for an increased evaluation for the service-connected 
bilateral tarsal tunnel syndrome in November 1997.  The 
disability ratings for these service-connected disabilities 
were increased to 20 percent by rating action dated in April 
1998. 

The veteran asserts that the symptoms associated with her 
service-connected bilateral foot disability have increased in 
severity and warrant higher disability ratings.  In 
correspondence to the RO dated in September 1998, her 
representative requested that she be scheduled for a current 
thorough and contemporaneous compensation examination by a 
specialist in order to ascertain the current degree of 
increased disability.

The Board finds that the veteran's claim for increased 
ratings for her service-connected bilateral foot disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claim is well grounded because she has a service-connected 
disability and evidence is of record that she claims shows 
exacerbation of that disorder.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board notes, however, that the 
appellant has had the benefit of a comprehensive special 
examination with respect to her feet, including nerve 
conduction studies in March 1998 and neurologic and general 
medical examination evaluation in June 1998.  It is thus 
found that all relevant facts have been properly developed 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A 
10 percent evaluation is warranted for either mild or 
moderate incomplete paralysis of the posterior tibial nerve.  
A 20 percent evaluation requires severe incomplete paralysis.  
A 30 percent evaluation requires complete paralysis with 
paralysis of all muscles of the sole of the foot (frequently 
with painful paralysis of a causalgic nature), an inability 
to flex the toes, weakened adduction, and impaired plantar 
flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8525. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's 
most recent claim for increased disability of the feet was 
received in November 1997.  Consequently, the appellant's 
clinically demonstrated disability status from November 1996 
is of primary concern, considered in conjunction with her 
medical history prior thereto.  38 C.F.R. § 3.400(o)(2) 
(1998).

The record does not contain any clinical records dating from 
November 1996 until March 1998.  At that time, she was 
afforded a VA compensation examination and provided a history 
of her foot condition since service, and said that she 
experienced tingling most of the time, including at night.  
The veteran also described a "charley-horse" sensation in 
her feet on occasion, and said that if she rubbed them the 
pain usually subsided in a few hours, although it had lasted 
as long as two days.  She reported that she had swelling 
about the arch on the medial aspect of each foot.  She 
related that she had had no treatment for her feet since 
discharge from service and stated that she had not elected 
any surgical treatment because she had been told any results 
would be only temporary.  The appellant was reported to have 
denied any flare-ups and said that her symptoms were 
constant.  She related that she had noticed that heat 
aggravated her symptoms, and that she experienced more 
tingling and discomfort in her feet during the summer than in 
the winter.  She denied using crutches, braces, a cane or 
corrective shoes.  It was noted that she had not had injury 
to her feet.  She indicated that sandals were much more 
comfortable for her to wear than shoes or boots.  

Upon physical examination, it was found that dorsiflexion of 
the right ankle was limited to 6 degrees, beyond which the 
appellant experienced pain.  Plantar flexion was limited to 
35 degrees.  Left ankle dorsiflexion was to 5 degrees and 
left planter flexion was to 30 degrees.  There were no 
calluses of the feet.  The skin was noted to be normal and 
without evidence of obvious vascular changes.  It was 
reported that she noticed shoe wear on the lateral aspect on 
the heels of her shoes and indicated that walking on her 
heels caused pain.  There were no problems with hallux valgus 
or flat feet.  

The examiner noted that X-rays of the feet taken in September 
1995 revealed that both ankles were normal at that time.  A 
diagnosis of bilateral tarsal tunnel syndrome was rendered.  
Nerve conduction studies conducted in March 1998 subsequent 
to the examination were interpreted as showing no abnormal 
findings. 
The appellant was afforded neurologic examination in June 
1998 and described in detail the history of her feet 
condition, was well as ankle symptomatology and treatment 
throughout the years.  Upon examination, it was observed that 
posture was upright and that she had normal gait.  There was 
no swelling, atrophy or tenderness of the ankle joints.  It 
was noted that free range of motion of the ankles was normal.  
Deep tendon reflexes were intact.  On VA general medical 
examination in June 1998, it was reported that deep tendon 
reflexes were symmetric.  Toes were downgoing.  Strength was 
found to be normal with the exception of some decreased 
ability of extension of the great toes, bilaterally.  Gait 
was observed to be narrow based and steady.  Heel and toe 
walking were done without difficulty and Romberg was 
negative.  It was reported, however, that the veteran did 
have a positive Tinel's sign at the ankle, bilaterally, and 
that this was what caused a tingling sensation into the soles 
of the feet toward the toes.  It was felt that a 
decompression on at least one side might be indicated for her 
foot symptoms.  

Analysis

Although the appellant asserts that the symptoms associated 
with her service-connected bilateral foot disability are more 
disabling than reflected by the currently assigned disability 
evaluation, the evidence does not support her contentions.  
The record reflects that the disorder is primarily manifested 
by a continuing tingling sensation of the feet.  Significant 
limitation of motion was noted upon VA examination in March 
1998, including impaired plantar flexion, and a decrease in 
strength in both great toes was indicated on VA examination 
in June 1998.  It was also felt at that time that a procedure 
might be helpful in alleviating her foot symptoms.

The Board observes, however, that the veteran's posture and 
gait have been shown to be normal on examination, and no 
functional loss of the feet have been indicated.  It is noted 
that she denies having to use any assistive device to 
ambulate and reports that she has received no treatment for 
her feet since service.  Lower extremity reflexes have been 
found to be intact, and no swelling, atrophy or tenderness of 
the ankle joints have been indicated upon examination.  No 
paralysis has been noted.  The Board thus finds under the 
circumstances that the findings on the whole do not more 
nearly approximate the criteria for a 30 percent disability 
rating under Diagnostic Code 8525.  Absent objectively 
manifested findings of symptomatology consistent with 
complete paralysis of all muscles of the sole of the feet, an 
inability to flex the toes, and weakened movement, a 
disability evaluation in excess of 20 percent for each foot 
is not indicated at this time.  Therefore, an increased 
rating in this regard must thus be denied.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
We find that those sections do not provide a basis upon which 
to assign a higher disability evaluation as to the foot 
disability discussed above.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt as to these issues but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, a reasonable basis for a 
grant of the benefits sought on appeal is not identified at 
this time.




ORDER

The claims for service connection for headaches, fevers, and 
a vision disorder, to include as the result of an undiagnosed 
illness, are denied.

The claim for service connection for a disability manifested 
by generalized pain of the legs, hips, knees, and back, and 
tingling of the fingers, as secondary to service-connected 
bilateral tarsal tunnel syndrome is denied.

An increased rating for tarsal tunnel syndrome of the right 
foot is denied.

An increased rating for tarsal tunnel syndrome of the left 
foot is denied.  


REMAND

The appellant contends that she now has hearing loss as the 
result of acoustic trauma in service.  The service medical 
records show that she was afforded several reference 
audiograms during active duty on account of her routine 
exposure to hazardous noise levels, the most recent one in 
May 1991.  There is no indication in the record, however, 
that she was afforded an audiogram at service discharge, nor 
is there evidence of any postservice hearing evaluation.  The 
Board finds that a current comprehensive ear examination, to 
include audiogram studies, is thus warranted.  

The Court had held that VA's duty to assist includes a 
thorough and contemporaneous medical examination; one which 
takes into account the records of prior medical treatment and 
a medical opinion so that the evaluation of the claimed 
disability will be a fully informed one."  38 U.S.C.A. 
§ 5107(a); See Roberts v. Derwinski, 2 Vet.App. 387, 390 
(1992); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  This 
duty also includes providing additional VA examinations by a 
specialist when indicated.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  In this connection, the Court has also held that 
a VA examination which fails to include a review of all of 
the veteran's medical records is in violation of the duty to 
assist.  Culver v. Derwinski, 3 Vet.App. 292, 299 (1992).  
"The examiner must have the full medical record of the 
veteran prior to making the evaluation."  Shoemaker v. 
Derwinski, 3 Vet.App. 248, 255 (1992).  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1. The veteran should also be requested to 
provide the names, addresses and approximate 
dates of treatment for any health care 
provider(s), including VA, who may possess 
additional records pertinent to her claim 
for service connection for bilateral 
defective hearing.  After obtaining any 
necessary consent forms for the release of 
the veteran's private medical records, the 
RO should obtain, and associate with the 
file, all records noted by the veteran that 
are not currently on file

2.  The veteran should be afforded a special 
ear examination to determine the nature and 
extent of any and all ear disability now 
indicated.  All indicated tests and studies, 
including an audiogram, should be 
accomplished and clinical manifestations 
should be reported in detail. 

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of her failure to 
report for the examinations in order 
that she may make an informed decision 
regarding her participation in said 
examinations.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.
5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
hearing loss.  If the disposition remain 
unfavorable to the veteran, the RO 
should furnish her and her 
representative with a supplemental 
statement of the case and afford them 
the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  The purpose of 
this remand is assist the veteran with the development of 
evidence in connection with her claim and to ensure a 
complete record.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals


 

